712 N.W.2d 498 (2006)
474 Mich. 1125
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gale Marvin BEEMAN, Defendant-Appellant.
Docket No. 130036. COA No. 265295.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the October 25, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).